—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered May 6, 1996, convicting him of murder in the second degree, attempted murder in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s *324omnibus motion which were to suppress physical evidence and identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the police lawfully stopped the vehicle in which he was a passenger after observing the driver commit a traffic infraction (see, People v Ellis, 62 NY2d 393, 396; People v Dougherty, 251 AD2d 344; People v Gelley, 242 AD2d 277). Further, the lineup at which he was identified was not unduly suggestive (see, People v Chipp, 75 NY2d 327, 336, cert denied 498 US 833; People v Cintron, 226 AD2d 390). While the defendant was the only individual with dreadlocks, his head and the heads of the fillers were covered during the identification procedure. Consequently, the hearing court properly denied those branches of the defendant’s omnibus motion which were to suppress physical evidence and identification testimony.
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Altman, J. P., Friedmann, Krausman and Smith, JJ., concur.